Citation Nr: 1610584	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2010, for the grant of entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals from a July 2011 rating decision that awarded a total disability rating based on individual unemployability, effective March 1, 2010.  At the October 2015 hearing the appellant testified that he believed a total disability rating based on individual unemployability was warranted as early as 2007.  The Veteran argued that he had been service connected for a left knee disability since October 2002, a right hip strain and right knee degenerative joint disease since December 2005, and a left knee scar since January 2007.

For purposes of effective date rules, the issue of entitlement to a total disability rating based on individual unemployability may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (May 9, 2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (February 16, 2007) (noting that an award of individual unemployability may not amount to an award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits).  The United States Court of Appeals for Veterans Claims has held that a claim of entitlement to a total disability rating based on individual unemployability is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice, 22 Vet. App. at 453-54.  Arguably, then, the "date of claim" for a total disability rating based on individual unemployability could be as early as an underlying increased rating claim.

By way of background, in October 2002, the Veteran requested to reopen a claim of entitlement to service connection for a left knee disability.  In a December 2002 rating decision, VA declined to reopen the claim.  The Veteran timely appealed.

In January 2005, the Board reopened and remanded the claim.  In an October 2005 rating decision, VA granted entitlement to service connection for degenerative joint disease of the left knee, assigning a 20 percent rating from October 2002.  In October 2005, the Veteran timely appealed the initial rating.

In a February 2006 rating decision VA denied entitlement to a higher initial rating.  Notice of the denial was mailed February 28, 2006.

On February 5, 2007, VA received private treatment records showing that in January 2007, the Veteran underwent a left total knee replacement as a result of his left knee osteoarthritis.  The surgeon explained that the operation would prevent the Veteran from working for at least three months and perhaps longer.  See 38 C.F.R. § 3.156(b) (2015).  Accordingly, in an April 2007 rating decision VA assigned a temporary 100 percent evaluation for the left knee from January 11, 2007 to March 1, 2008, and a 30 percent evaluation thereafter.

In December 2007, the Veteran filed a claim for a total disability rating based on individual unemployability, alleging that his left total knee replacement, as well as his service-connected right ankle and hip disabilities, resulted in limited mobility that prevented him from working.  See Rice, 22 Vet. App. at 453; Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding that because evidence of unemployability was submitted within one year of the RO decision granting benefits for posttraumatic stress disorder, the Board was required to consider evidence of unemployability as far back as the date of the underlying claim).

In an April 2008 rating decision VA denied entitlement to a total disability rating based on individual unemployability.  In January 2009, the Veteran submitted another claim for a total disability rating based on individual unemployability, claiming that he had been out of work since January 2007, and thus essentially expressing disagreement with the previous denial of entitlement to a total disability rating based on individual unemployability.  See 38 C.F.R. § 20.201 (2015) (notice of disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Accompanying the claim were new statements from his wife and former coworkers describing how his disabilities impaired his ability to work.  See C.F.R. § 3.156(b).

In November 2009, VA again denied entitlement to a total disability rating based on individual unemployability.  In a March 2010 correspondence, the Veteran disagreed and requested that his claim for a total disability rating based on individual unemployability "be sent to a higher authority."  38 C.F.R. § 20.201.

In a July 2011 rating decision, VA awarded entitlement to a total disability rating based on individual unemployability effective March 1, 2010.  In October 2011, the Veteran timely appealed, claiming entitlement to an earlier effective date.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

Here, the Veteran did not meet the schedular criteria at any time prior to March 1, 2010.  Aside from the temporary 100 percent schedular for the left total knee replacement, at no point prior to March 1, 2010 was the Veteran's combined evaluation higher than 50 percent.  As to the temporary 100 percent evaluation, because granting a total disability rating based on individual unemployability on this basis would be a "duplicate counting of disabilities," for the period from January 11, 2007 through February 29, 2008, the Board may only consider the remaining service-connected disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service-connected disabilities alone render him unemployable.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran has submitted evidence showing that the Social Security Administration found him to be disabled from January 2007, primarily as a result of his left total knee replacement.  The Veteran has also submitted a number of statements from former coworkers and his wife attesting to his inability to work as a result of his service-connected disabilities.  A remand is therefore warranted for referral to the Director, Compensation Service to consider entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation Service the issue of entitlement to an extraschedular total disability evaluation based on individual unemployability due to service-connected disorders under 38 C.F.R. § 4.16(b).

2. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

